Title: John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 11 May 1786
From: Adams, John
To: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan


          
            
              Gentlemen—
            
            

              Grosvenor Square

              May 11th. 1786—
            
          

          I have received your favour of the 5th.
            of May inclosing a Duplicate of a Letter from the Commissioners of the Board of Treasury
            to me of the 7th. of March, the original of this Letter is
            not come to hand—
          These Letters Surprized me very much because Mr. Rucker had informed him me a fortnight ago that
            he had orders to pay the Interest both in Holland & France I went yesterday to
            his House to make a more exact Inquiry and found that he has orders to pay 30,000
            Dollars only. This, however, though less than I wish, I hope will be some Relief to
            you.
          I am very glad you have advertised the payment of the Interest—This
            is a right Measure, although the Consequence of it should be, a necessity for Mr. Barclay and Mr. Lamb and myself
            to return to America.
          I would gladly hold back “any further disposals upon you Gentlemen,
            untill you receive Remittances from America or effect the sale of some of the Bonds
            still remaining on your Hands” if it were in my Power: But you
            know that Mr. Barclay and Mr.
            Lamb are often drawing upon me and if their Bills are protested, the whole System of
            their business is undone—and if my draughts for my own salary and disbursements, are not
            honoured, I must starve or go home—To return to America would be a Pleasure to me, and
            no disadvantage to the United States, or any body else that I Know of—but even in this
            Case I must depend upon you for Cash to enable me to return—if you cannot find means to
            advance me my salary, let me beg of you to let me Know it, by return of post, because
              in that case, I would come over to Holland for a few weeks and take leave
            of their High Mightinesses in order to return home to America, by the July Packett—I
            hope the future draughts of Mr. Barclay and Lamb upon me
            will not be payable, much before August, the last of Lamb were at double Usance—so that
            they will not be due, much before that time, if at all—
          One Thing is now certain—that Congress will soon be enabled to pay
            their Interest in Europe punctually for if they are not ———.
          If I should return home, I must have Money to live while I stay,
            and at least six hundred Pounds sterling which Congress allows each Minister to pay, his
            Expences in preparing for his return & getting home, and this I will have if I
            am obliged to go to Amsterdam and open a new Loan for it. I Know very well I can still
            borrow Money in Holland—And no man who has any of my obligations in his Possession need
            be under any Concern for his Principal or Interest—as long as there is house or Land,
            Stock or Block, in the United States in may recover it, in any Court of Law, in any
            state & lay his execution on what he will—But he need not fear any such
            trouble—The People of America since the Peace, have been employed in Reparation of the
            Ravages of War, & replacing their Stock—they will in future be employed in
            Production, and will find no difficulty to manage the frivilous Debt they owe in Europe,
            Their Debt is not two hundred & seventy two Millions sterling, nor are their
            agriculture fisheries, Peltries, or Commerce or Manufactures decreasing—with great
            esteem I am Gentlemen / Your friend & Humble sevt.
          
            
              J.A—
            
          
        